Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 1 of 21 PageID #: 912



 I.      Caption:

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 Gonzalo Cortes,                                                            14 CV 3014 (LDH) (RML)

                                    Plaintiff,
                                                                           JOINT PRETRIAL ORDER
                  -against-

 Police Officer CHRISTOPHER MUSA, Shield No. 9064,

                                     Defendant.
 ----------------------------------------------------------------------x
 II.     Parties and Counsel:

         Attorneys for Plaintiff Gonzalo Cortes:

         [NAME OF TRIAL COUNSEL]
         Elefterakis, Elefterakis & Panek
         80 Pine Street, 38th Floor
         New York, New York 10005
         Office: 212-532-1116
         Fax: 212-532-1176


         Attorneys for Defendant Christopher Musa:

         Erin T. Ryan
         Assistant Corporation Counsel
         100 Church Street
         New York, New York 10007
         Tel: (212) 356-5056
         Fax: (212) 356-3509
         Email: eryan@law.nyc.gov

         Elissa B. Jacobs
         Senior Corporation Counsel
         100 Church Street
         New York, New York 10007
         Tel: (212) 356-3540
         Fax: (212) 356-3509
         Email: ejacobs@law.nyc.gov
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 2 of 21 PageID #: 913



 III.      Jurisdiction:

           Plaintiff’s Statement:

           Plaintiff brings this suit for the violation of his civil rights pursuant to 42 U.S.C. § 1983.

 This Court has jurisdiction of this action pursuant to 28 U.S.C §§ 1131 and 1343. Venue is

 properly laid as the events complained of occurred in Queens County, which lies within the

 Eastern District of New York.

           Defendant’s Statement:

           Defendant does not dispute jurisdiction.

 IV.       Claims And Defenses:

           Plaintiff’s Claim:

           Plaintiff claims that defendant Christopher Musa used excessive force against him when

        taking him to the bathroom while plaintiff was in police custody, under arrest at the 115th

        Precinct. Accordingly, Christopher Musa violated the Fourth Amendment to the United

        States Constitution. Plaintiff also seeks to recover his legal fees and costs pursuant to 42

        U.S.C. § 1988.

            Defendant’s Defenses:

           Defendant Musa did not violate any rights, privileges or immunities under the

 Constitution or the laws of the United States, or the State of New York, or any political

 subdivision thereof, or any act of Congress providing for the protection of civil rights.

           Defendants Musa did not violate clearly established statutory or constitutional rights of

 which a reasonable person would have known and is therefore protected by qualified immunity.

           Plaintiff failed to show that the defendant caused his injuries.




                                                    -2-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 3 of 21 PageID #: 914




        Plaintiff failed to mitigate damages.

        Defendant’s actions were not willful, wanton or malicious justifying the imposition of

 punitive damages.

        Punitive damages cannot be assessed as against the individual defendant in his official

 capacities.

        Plaintiff has failed to establish the personal involvement of the sole remaining defendant

 which is a prerequisite to liability under Section 1983.

 V.     Damages:


 Plaintiff is seeking monetary compensation for the physical and emotional injury caused by

 defendant in an amount to be determined at trial. Plaintiff is also seeking punitive damages.

 VI.    Jury or Bench Trial:

        The trial will be by jury. It is anticipated that trial will require three days, exclusive of

 deliberations.

 VII.   Consent to Trial by a Magistrate Judge:

        The parties do not consent to a trial by a Magistrate Judge.

 VIII. Stipulations:

        A.        Stipulation to be Read to Jury Regarding Plaintiff’s Arrest

        Plaintiff: Plaintiff has not stipulated to any facts

        Defendants:

        Defendant proposes the following stipulation: “Plaintiff was lawfully arrested on July 1

 2013. The validity of plaintiff’s July 1, 2013 arrest is not in dispute.”




                                                   -3-
      Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 4 of 21 PageID #: 915



                Plaintiff only consents to said stipulation if defendant consents to the following

        stipulation to be read in cohort:

                “All charges and allegations against the plaintiff related to this arrest were later dismissed

        in favor of the plaintiff. The favorable dismissal of all charges against the plaintiff is not in

        dispute.”

        IX.     Witnesses:

                Plaintiff intends to call the following witnesses at trial:

                                                         Address              Defendants’    Plaintiff’s
   Witness                    Description
                                                                              Objections     Response
                  Witness will testify about his          34-05 34th           None.          None.
                  personal       background,      his     Street,
                  physical condition at the time of       Queens, New
                  his arrest the facts and                York, 11106
Plaintiff Gonzalo circumstances surrounding his
Cortes            arrest and the use of excessive
                  force by defendant against him,
                  as well as his injuries and
                  damages.
                   .
                  Witness will testify about the          c/o                 None.           None.
                  facts and circumstances                 Corporation
                  surrounding the events of July 1,       Counsel, 100
Defendant         2013 as they pertain to the             Church Street,
Sergeant          events complained of by                 New York,
Christopher       plaintiff after entering the 115th      New York,
Musa              Precinct.                               10007




                                                          -4-
     Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 5 of 21 PageID #: 916



                   Witness will testify about the        c/o              Irrelevant/       Relevant as
                   arrest of the plaintiff as well       Corporation      Cumulative/       set forth in
                   as the facts and circumstances        Counsel, 100     Prejudicial, as   plaintiff’s
                   surrounding the events of July        Church Street,   discussed in      opposition to
Trooper            1, 2013 as they pertain to the        New York,        defendant’s       defendant’s
Matthew            events complained of by               New York,        Motions in        Motions in
Smith              plaintiff after entering the          10007            limine.           limine.
                   115th Precinct.



                   Witness will testify concerning       9 Metrotech      Irrelevant/       Relevant as
                   the initial medical treatment of      Center,          Cumulative,       set forth in
                   plaintiff at the 115th precinct, as   Brooklyn,        as discussed      plaintiff’s
                   well as the business records          New York         in defendant’s    opposition to
                   created in conjunction therewith.     11201            Motions in        defendant’s
Dionner Espiritu                                                          limine.           Motions in
– FDNY EMT                                                                                  limine.




                   Witness will testify concerning       9 Metrotech      Irrelevant/       Relevant as
                   the initial medical treatment of      Center,          Cumulative,       set forth in
                   plaintiff at the 115th precinct, as   Brooklyn,        as discussed      plaintiff’s
                   well as the business records          New York         in defendant’s    opposition to
                   created in conjunction therewith.     11201            Motions in        defendant’s
Sandra Butler -                                                           limine.           Motions in
FDNY EMT                                                                                    limine.




                   Witness will testify about the        c/o              Irrelevant/       Relevant as
                   facts      and      circumstances     Corporation      Cumulative/       set forth in
                   surrounding the events of July 1,     Counsel, 100     Prejudicial, as   plaintiff’s
                   2013 as they pertain to the           Church Street,   discussed in      opposition to
                   events complained of by               New York,        defendant’s       defendant’s
Sergeant           plaintiff after entering the 115th    New York,        Motions in        Motions in
Stephen Daly       Precinct. Witness will explain        10007            limine.           limine.
                   the function of a ‘Desk
                   Sergeant’        and       explain
                   documentary evidence.



                                                         -5-
     Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 6 of 21 PageID #: 917



                 Witness will testify about the       c/o              Irrelevant/        Relevant as
                 facts      and      circumstances    Corporation      Cumulative,        set forth in
                 surrounding the events of July 1,    Counsel, 100     as discussed       plaintiff’s
                 2013 as they pertain to the          Church Street,   in defendant’s     opposition to
                 events complained of by              New York,        Motions in         defendant’s
Officer Furqan   plaintiff after entering the 115th   New York,        limine.            Motions in
Sadiq            Precinct as well as his escorting    10007                               limine.
                 the plaintiff for medical
                 treatment.


                 Witness will testify about           39 East 69th     Dr. Capiola       As set forth in
                 medical     anatomy,     medical     Street, New      cannot testify    Romanelli v.
                 records, causation, diagnosis,       York, NY         as to causation   Long Island
                 prognosis      and     treatment     10065            since plaintiff   R. Co., 898 F.
                 rendered to plaintiff.                                failed to         Supp. 2d 626,
                                                                       designate him     631 (S.D.N.Y.
                                                                       as an expert in   2012), a
                                                                       accordance        treating
                                                                       with F.R.C.P      physician can
Dr. David                                                                                testify
Capiola -                                                              26(a)(2).
                                                                                         regarding
Treating                                                                                 causation
Orthopedic                                                                               without the
Surgeon                                                                                  obligation to
                                                                                         submit an
                                                                                         expert report.




                                                      -6-
      Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 7 of 21 PageID #: 918



                  Witness will testify about         72-06          Dr. Quach         As set forth in
                  medical     anatomy,     medical   Northern       cannot testify    Romanelli v.
                  records, causation, diagnosis,     Blvd., 2nd     as to causation   Long Island
                  prognosis      and     treatment   Floor,         since plaintiff   R. Co., 898 F.
                  rendered to plaintiff.             Flushing New   failed to         Supp. 2d 626,
                                                     York, 11354    designate him     631 (S.D.N.Y.
                                                                    as an expert in   2012), a
Dr. Tony Quach-
                                                                    accordance        treating
                                                                    with F.R.C.P      physician can
Treating                                                                              testify
Orthopedic                                                          26(a)(2).
                                                                                      regarding
Surgeon                                                                               causation
                                                                                      without the
                                                                                      obligation to
                                                                                      submit an
                                                                                      expert report.

                  Witness will testify about                        To the extent      Dr. Stein
                  medical     anatomy,     medical                  Dr. Stein may      may, as an
                  records, causation, diagnosis,                    testify (See       expert
                  prognosis      and     treatment                  defendant’s        witness,
                  rendered to plaintiff.                            Motions in         testify to
                                                                    Limine), his       matters
                                                                    testimony          within his
                                                                    should be          field of
                                                                    limited to only    expertise as
                                                                    that               an orthopedic
                                                                    information        surgeon and
 Dr. Drew Stein                                                     contained in       offer relevant
                                                                    his expert         testimony in
                                                                    report.            support of his
                                                                                       report and
                                                                                       opinions
                                                                                       contained
                                                                                       therein.




                                                     -7-
      Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 8 of 21 PageID #: 919



               Defendants intend to call the following witnesses at trial:1

                                                      Address                 Plaintiff’s   Defendant’s
   Witness                   Description
                                                                              Objections    Response
                  Witness will testify about the       c/o Corporation         None.
                  facts and circumstances of the       Counsel, 100
Defendant         night of July 1, 2013 during         Church Street, New
Sergeant          which plaintiff claims he was        York, New York,
Christopher       subjected to excessive force.        10007
Musa



                  Witness will testify about the       c/o Corporation        None.
                  facts and circumstances of his       Counsel, 100
                  interactions with plaintiff on       Church Street, New
Trooper           July 1, 2013 during which            York, New York,
Matthew           plaintiff claims he was subjected    10007
Smith             to excessive force.



                  Witness will testify about
                  medical records, causation,
Dr. Herbert
                  diagnosis,    prognosis       and
Sherry
                  treatment rendered to plaintiff


        X.     Deposition Designation:

               Plaintiff’s designations:

                   1.         Christopher Musa (video deposition)2;

                   2. Plaintiff respectfully reserves the right to utilize deposition testimony in any

                   manner authorized by the Federal Rules of Evidence and Federal Rules of Civil


        1
          Defendant reserve his right to call any and all of plaintiff’s witnesses listed above. Plaintiff
        likewise reserves his right to call any of defendant’s witnesses.
        2
         Defendant objects to plaintiff designating Sergeant Musa’s video deposition testimony as he
        will be present to testify in person.


                                                        -8-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 9 of 21 PageID #: 920



                Procedure should it become necessary, including, but not limited to, for

                impeachment.

            Defendants’ designations:

            Defendants are not designating any prior sworn testimony for their case in chief, but

 respectfully reserve the right to utilize deposition testimony in any manner authorized by the

 Federal Rules of Evidence and the Federal Rules of Civil Procedure should it become necessary

 including, but not limited to, for impeachment.

 XI.        Exhibits:

             Plaintiff intends to introduce the following exhibits at trial:3

      #            Exhibit            Defendants’ Objections                    Plaintiff’s Response
             Arrest Report for     None.
             Plaintiff, dated July
             1, 2013, D3-4



            *Portions to be
            redacted for
          1 inadmissible
            hearsay.




            Photographs             Cumulative, as plaintiff can limit Plaintiff will use those
            depicting               this to five as opposed to 17      photographs necessary to prove
                            th
          2 interior of 115         photographs.                       his case and demonstrate the
            Precinct (17)                                              layout of the 115th Precinct.




 3
     Plaintiff reserves the right to designate additional exhibits, including impeachment exhibits.


                                                      -9-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 10 of 21 PageID #: 921



          Medical Treatment     Hearsay; relevancy;                 Speaks to plaintiff’s physical
          of Prisoner Form 1    prejudicial, as discussed in        condition and goes directly to
          – D211                Defendant’s Motions in              the credibility of the police
                                Limine.                             officers who prepared the
      3                                                             report, who are testifying as
                                                                    non-party witnesses in support
                                                                    of Musa.

          Medical Treatment     Hearsay; relevancy;                 Speaks to plaintiff’s physical
          of Prisoner Form II   prejudicial, as discussed in        condition and goes directly to
          – D258                Defendant’s Motions in              the credibility of the police
                                Limine.                             officers who prepared the
                                                                    report, who are testifying as
                                                                    non-party witnesses in support
      4                                                             of Musa.




          Memo Book of          Relevancy; cumulative since         Speaks to the credibility of the
          Matthew Smith –       the witness will be testifying in   witness.
          D205-210              person.




      5

          *Portions to be
          redacted for
          inadmissible
          hearsay.




                                                -10-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 11 of 21 PageID #: 922



          115th Command       Hearsay; relevancy;                   Speaks to plaintiff’s physical
          Log for July 1,     prejudicial, as discussed in          condition and goes directly to
          2013 – D41-47       Defendant’s Motions in                the credibility of the police
                              Limine.                               officers who prepared the
                                                                    document, who are testifying as
                                                                    non-party witnesses in support
      6                                                             of Musa.




          FDNY Prehospital Objection to the extent the               Plaintiff is willing to confer
          Care Summary         document contains hearsay.           over specific hearsay
          Report dated July 1,                                      objections.
          2013 – P31-32
      7




          Sprint Report for   Since plaintiff’s deliberate          Speaks to the credibility of non-
          Ambulance dated     indifference to medical needs         party witnesses who are
          July 1, 2013-       claim has been dismissed this         testifying in support of
          D196-197            document is irrelevant; confusing;    defendant Musa.
                              will not aid the trier of fact in
                              determining whether excessive
                              force was used against plaintiff or
      8                       not.




                                              -11-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 12 of 21 PageID #: 923



          Elmhurst Hospital   Objection to the extent the   Plaintiff is willing to confer
          Care Medical        document contains hearsay.    over specific hearsay
          Records P20-30                                    objections.




      9




          Queens Health      Objection to the extent the    Plaintiff is willing to confer
          Center Medical     document contains hearsay.     over specific hearsay
          Records – P34-162,                                objections.
          233-294
     10




          New York Hospital Objection to the extent the     Plaintiff is willing to confer
          of Queens Medical document contains hearsay.      over specific hearsay
          Records – P162-232                                objections.
     11




          Dr. Nadezhda        Objection to the extent the   Plaintiff is willing to confer
          Badalova Medical    document contains hearsay;    over specific hearsay
          Records P300-307    authenticity.                 objections.
     12




                                             -12-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 13 of 21 PageID #: 924



          Dr. David Capiola   Objection to the extent the   Plaintiff is willing to confer
          Medical Records     document contains hearsay.    over specific hearsay
          P365-380                                          objections.
     13




          Dr. Jean Paul       Objection to the extent the    Plaintiff is willing to confer
          Toussant medical    document contains hearsay;    over specific hearsay
          Records P382-386    authenticity                  objections.



     14




          Dr. Tony Quach      Objection to the extent the   Plaintiff is willing to confer
          Medical Records P   document contains hearsay     over specific hearsay
          162-232                                           objections.


     15




          Dr. Aruna           Objection to the extent the   Plaintiff is willing to confer
          Senevirante         document contains hearsay,    over specific hearsay
          Medical Records P   authenticity                  objections.
          310-364


     16




                                             -13-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 14 of 21 PageID #: 925



          MRI Films on CD         Objection to the extent the      Plaintiff is willing to confer
                                  document contains hearsay        over specific hearsay
                                                                   objections.


     17




          Photographs of         None                              .
          plaintiff’s injuries –
          P12



     18




          Medical                Defendant objects to this         To be used for demonstrative
          Illustrations of       illustration as it was never      purposes, to assist the jury in
          Plaintiff’s Surgical   produced during discovery in      understanding the cause and
          Procedures             accordance with F.R.C.P 26(a).    extent of plaintiff’s physical
                                 Defendant also objects on the     injuries and medical treatment,
                                 grounds of authenticity and a     after a proper foundation is laid
     19                          lack of foundation. Defendant     by a qualified witness.
                                 reserves to right to interpose
                                 further objections once he has
                                 been provided with the proposed
                                 exhibit.




                                                 -14-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 15 of 21 PageID #: 926



          Medical                Defendant objects to this        To be used for demonstrative
          Illustrations/3D       illustration as it was never     purposes, to assist the jury in
          Illustrations of the   produced during discovery in     understanding the cause and
          shoulder anatomy       accordance with F.R.C.P 26(a).   extent of plaintiff’s physical
                                 Defendant also objects on the    injuries and medical treatment,
                                 grounds of authenticity and a    after a proper foundation is laid
     20                          lack of foundation. Defendant    by a qualified witness.
                                 reserves to right to interpose
                                 further objections once he has
                                 been provided with the
                                 proposed exhibit.

          Anatomical Model       Defendant objects to this        To be used for demonstrative
          of the shoulder        illustration as it was never     purposes, to assist the jury in
                                 produced during discovery in     understanding the cause and
                                 accordance with F.R.C.P 26(a).   extent of plaintiff’s physical
                                 Defendant also objects on the    injuries and medical treatment,
                                 grounds of authenticity and a    after a proper foundation is laid
     21                          lack of foundation. Defendant    by a qualified witness.
                                 reserves to right to interpose
                                 further objections once he has
                                 been provided with the
                                 proposed exhibit.

                                                                  This document is relevant to the
                             Relevancy, confusion, and to         sequence of events and
                             the extent this contains             defendant Musa’s involvement
        Prisoner holding pen information related to non-          in the disputed events.
        roster from July 1,  party arrestees that may be
        2013                 sealed pursuant to C.P.L.
     22                      160.50




                                                -15-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 16 of 21 PageID #: 927



                             Objection as these have never             The defendants were aware the
                             been produced, irrelevant,                depositions were videotaped
                             prejudicial as both individuals           and could and should have
         Still frame         will be present and a still               obtained the video.
        photographs from     photograph of a video
        Musa video           deposition is not a complete
     23 deposition and Sadiq representation of the record.
        video deposition




        Plaintiff hereby           Plaintiff did not produce these
        reserves his rights to     documents pursuant to
        move the medical           F.R.C.P. 26(a). In addition,
        charts of testifying       pursuant to Your Honor’s
        treating physicians into   individual rules, “Except for
        evidence at the time of    good cause shown, only
        trial. At this time,       exhibits listed in the joint pre-
        plaintiff cannot state     trial order will be admitted into
        with certainty which, if   evidence.” These documents
        any, testifying treating   have not been properly
     24 physicians will rely       identified pursuant to those
        upon the chart             rules and should be excluded.
        maintained by their
        office at the time of
        trial.




          Supplemental Expert
          Report of Dr. Drew
          Stein dated March 7,
          2019
     25




                                                   -16-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 17 of 21 PageID #: 928



        Intraoperative Photos
        from Plaintiff’s
        Surgery on January
     26 22, 2015 (P387-422)



        Updated medical
        records concerning
        treatment of
     27 plaintiff’s shoulder by
        Dr. Capiola

          Expert Report of Dr.
          Herbert Sherry in the
          case of Marvin Simon
     28
          Expert Report of Dr.
          Herbert Sherry in the
          case of Celeste Gill
     29

        Expert Report of Dr.
        Herbert Sherry in the
        case of Somara
     30 Suarez

          Expert Report of Dr.
          Herbert Sherry in the
          case of Sam Futersak
     31

        Expert Report of Dr.
        Herbert Sherry in the
        case of Manuel
     32 Emilio Gomez




                                      -17-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 18 of 21 PageID #: 929



        Expert Report of Dr.
        Herbert Sherry in the
        case of Rigoberto
     33 Hernandez

          Verdict Search of Dr.
          Herbert Sherry

     34
        Testimony of Dr.
        Herbert Sherry in the
        case of Marcinak v.
     35 Technical Mechanical
        Services, Inc.
        Testimony of Dr.
        Herbert Sherry in the
        case of Spatola v. One
     36 Bryant Park, LLC

        Testimony of Dr.
        Herbert Sherry in the
        case of Tavares v.
     37 Mabstoa

          Testimony of Dr.
          Herbert Sherry in the
          case of Bolduc v. Sheth
     38
        Testimony of Dr.
        Herbert Sherry in the
        case of Dichter v.
     39 Winadu
        Testimony of Dr.
        Herbert Sherry in the
        case of Muir v. 119
     40 Meat & Produce, Inc.




                                      -18-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 19 of 21 PageID #: 930



          Testimony of Dr.
          Herbert Sherry in the
          case of Baez v. Silver
     41
        Testimony of Dr.
        Herbert Sherry in the
        case of Bonds v.
     42 N.Y.C. Housing
        Authority
        Testimony of Dr.
        Herbert Sherry in the
        case of Breen v. 25
     43 Broadway Office
        Properties, LLC
        Testimony of Dr.
        Herbert Sherry in the
        case of Estevez v. USA
     44
        Testimony of Dr.
        Herbert Sherry in the
        case of Keaney v. NYC
     45 Board of Ed
          Affirmation of Dr.
          Herbert Sherry in the
          case of Salandy v. Bryk
     46
        Testimony of Dr.
        Herbert Sherry in the
        case of Thorner v.
     47 Nenno
          Testimony of Dr.
          Herbert Sherry in the
          case of Allen v. AWL
     48
        Testimony of Dr.
        Herbert Sherry in the
        case of Jackson v.
     49 Health Insurance Plan of
        Greater New York


                                      -19-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 20 of 21 PageID #: 931



             Testimony of Dr.
             Herbert Sherry in the
             case of Walsh v. City of
          50 New York
             Testimony of Dr.
             Herbert Sherry in the
             case of Tookes v. Port
          51 Authority
               Testimony of Dr.
               Herbert Sherry in the
               case of Jiang
          52
             Other sworn
             testimony/trial
             transcripts of Dr.
          53 Herbert Sherry


               Defendants intend to introduce and/or use the following exhibits at trial:4 5

      #                Exhibit              Plaintiff’s Objections             Defendants’ Response
               Arrest Report of         Hearsay, prejudicial,             Plaintiff’s proposed redacted
      A        Plaintiff from July 1,   relevance.                        version would cure the hearsay
               2013                                                       and prejudicial concerns.
               Complaint Report         Hearsay, prejudicial,             Defendant is willing to confer
               from July 1, 2013        relevance. More specifically,     over specific hearsay and
      B
                                        see plaintiff’s motion in         prejudice objections.
                                        limine.
               Handwritten Aided        Hearsay, prejudicial,             Defendant is willing to confer
               Report from July 1,      relevance. More specifically,     over specific hearsay and
      C
               2013                     see plaintiff’s motion in         prejudice objections.
                                        limine.
               SPRINT report from       Unclear as to which SPRINT        The hearsay falls within the
               July 1, 2013             report this refers to. Hearsay,   exception of F.R.E. 803(2) and
      D                                 prejudicial, relevance.           803(6). To be addressed further
                                                                          in defendant’s supplemental
                                                                          briefing.

  4
      Defendants reserve the right to designate additional exhibits, including impeachment exhibits.
  5
      Defendants reserve the right to use and/or introduce any exhibits designated by plaintiff.


                                                        -20-
Case 1:14-cv-03014-LDH-RML Document 94 Filed 06/03/19 Page 21 of 21 PageID #: 932



        Ambulance Call         None.
        Report from July 1,
   E
        2013

        Academy photograph     Relevance, prejudicial, lacks    Speaks to the accuracy of
        of Sergeant Musa       probative value, lacks           plaintiff’s recollection of the
        (Impeachment of        foundation and for those         incident in question.
        plaintiff)             reasons set forth on the
                               records previously in
    F
                               plaintiff’s deposition by both
                               the Court and plaintiff’s
                               counsel.


        Criminal Court File,   Hearsay, irrelevant,             Defendant is willing to confer
        DEF 13-40              prejudicial, improper            over specific hearsay and
   G    (Impeachment of        impeachment material. More       prejudice objections.
        Plaintiff)             specifically, see plaintiff’s
                               motion in limine.




                                               -21-
